DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedrich et al. (US PUB 2019/0250222), hereinafter Friedrich [CITED BY THE APPLICANT].

(Figure 3 of Friedrich is provided with annotations below for the applicant’s convenience)


    PNG
    media_image1.png
    503
    542
    media_image1.png
    Greyscale


With respect to claim 1, Friedrich discloses an integrated rotation-angle sensor unit arranged in a measuring system for rotation angle determination (See [300] in figure 3 of Friedrich), the integrated rotation-angle sensor unit comprising: a shaft (See shaft [442] in figure 4B of Friedrich) that is rotatable about an axis of rotation (See the z-axis in figure 3 of Friedrich) with a transmitter (See transmitter [442] in figure 4B of Friedrich); a semiconductor layer (See the “epi layer” disclosed in paragraph [0067] of Friedrich) with a top surface arranged substantially perpendicular to the axis of rotation (See paragraphs [0005] and [0050] of Friedrich) and with a bottom surface (See paragraph [0050] of Friedrich): a first Hall sensor system (See the inner ring shown in figure 3 of Friedrich) monolithically formed in the semiconductor layer (See paragraph [0005] of Friedrich); and a second Hall sensor system (See the outer 
With respect to claim 3, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the rotation-angle sensor unit has, implemented on the top surface of the semiconductor layer (See paragraphs [0005] and [0050] of Friedrich), a magnetoresistive sensor unit with at least two magnetoresistive sensors (See the plurality of sensors [342], [346]…etc in figure 3 of Friedrich).
With respect to claim 4, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 3, wherein the at least two magnetoresistive sensors are arranged next to one another or on top of one another or within one another (See the plurality of sensors [342], [346]…etc in figure 3 of Friedrich).
With respect to claim 5, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 3, wherein the magnetoresistive sensor unit is arranged inside the first circle in a projection substantially perpendicular to the top surface of the semiconductor layer (See paragraphs [0005] and [0050] in view of the arrangement shown in figure 3 of Friedrich).
With respect to claim 6, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the first Hall sensors (See [338] on the inner ring and [A] on the outer ring in figure 3 of Friedrich), the second Hall sensors (See [354] on the inner ring and [B] on the outer ring in figure 3 of Friedrich), and the third Hall sensors (See [362] on the inner ring and [C] on the outer ring in figure 3 of Friedrich) of the two Hall sensor systems each enclose the same offset angle with respect to a common center point of the two circles (See that these sensors, shown in figure 3 of Friedrich, on the inner and outer rings have the same offset angle).
With respect to claim 7, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the three Hall sensors of the two Hall sensor systems each enclose an angle of 120° relative to one another (See that sensors [338], [354] and [362] on the inner ring and [A], [B] and [C] on the outer ring enclose the same 120 degree angle as shown in figure 3 of Friedrich).
With respect to claim 8, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the first Hall sensor (See [338] and [A] in figure 3 of Friedrich) of each Hall sensor system encloses an angle of 90° with the second Hall sensor of the same Hall sensor system (See [354] and [B] in figure 3 of Friedrich), and an angle of 180° with the third Hall sensor of the same Hall sensor system (See [362] and [C] in figure 3 of Friedrich).
With respect to claim 10, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the two Hall sensor systems each have a fourth Hall sensor, or each have a fourth Hall sensor and a fifth Hall sensor, or each have a fourth Hall sensor and a fifth Hall sensor and a sixth 
With respect to claim 11, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the first, second, and/or third Hall sensor has a main extension surface, and the main extension surface is formed parallel to the top surface of the semiconductor layer (See the surface area of each individual sensor element shown in figure 3 of Friedrich which represents the main extension surface).
With respect to claim 12, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the semiconductor layer is a silicon semiconductor layer (See paragraph [0029] of Friedrich).
With respect to claim 13, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the first Hall sensor system and the second Hall sensor system have the same number of Hall sensors (See that both the inner and outer rings have equal number of elements as shown in figure 3 of Friedrich).
With respect to claim 14, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, wherein the same components are measured of the magnetic field produced by the transmitter (See paragraph [0144] of Friedrich).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich as applied to claim 1 above, and further in view of Milano et al. (US PAT 9,910,088), hereinafter Milano.

With respect to claim 9, Friedrich discloses the Integrated rotation-angle sensor unit according to claim 1, but fails to disclose wherein the first, second, and/or third Hall sensor is implemented as a Hall plate with at least four terminals. However, Milano does disclose a Hall senor is implemented as a Hall plate with at least four terminals (See Hall element [202] which has four terminals as shown in figure 2 of Milano). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Friedrich to include the feature as disclosed by Milano because doing so ensures highly accurate field detection. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the first circle and the second circle have a same diameter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0084912 discloses a Hall sensor excitation system.
US PUB 2013/0342195 discloses a vertical Hall device comprising first and second contact interconnections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858